Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haneder et al. (US 6707082).
Regarding claim 26, Haneder discloses an apparatus comprising:
a first layer (21) comprising a semiconductor [Fig. 2, col. 3, lines 34-40, and col. 4, lines 34-41];
a second layer (241) comprising an insulative material, the second layer adjacent to the first layer [Fig. 2 and col. 4, lines 46-49];
a third layer (242) comprising a high-k insulative material, the third layer adjacent to the second layer [Fig. 2, col. 3, lines 40-45, and col. 4, lines 46-49];
a fourth layer (25) comprising a ferroelectric material, the fourth layer adjacent to the third layer [Fig. 2 and col. 4, lines 48-51]; and
a fifth layer (26) comprising a high-k insulative material, the fifth layer adjacent to the fourth layer [Fig. 2 and col. 4, lines 52-62].

Regarding claims 28-29, Haneder discloses wherein the insulative material of the second layer (241) includes one or more of: SiO, silicon oxynitride, or GeO [col. 3, lines 26-27 and col. 4, lines 46-49].
Regarding claims 30-31, Haneder discloses wherein the high-k insulative material of the third and fifth layers include one or more of: HfO2, AI2O3, ZrO2, or La2 O3 [col. 3, lines 14-23 and col. 4, lines 46-49 and 52-62].
Regarding claims 32-33, Haneder discloses wherein the ferroelectric material includes one or more of: HfZrCh (HZO), HfAlO, BiTiCb (BTO), barium strontium titanate (BST), BiFeCb (BFO), Si doped Hf02, PbTiCb (PTO), SrTi03 (STO), Pb[ZrxTi(i-X)]03 (PZT) where x is less than or equal to 1 and greater or equal to 0, or lead lanthanum zirconate titanate (PLZT) [col. 3, lines 40-46 and col. 4, lines 48-51].
Regarding claim 34, Haneder discloses comprises a sixth layer (28) including a metal, wherein the sixth layer is adjacent to the fifth layer [Fig. 2 and col. 3, lines 46-48].
Regarding claim 35, Haneder discloses wherein the metal of the first layer includes one or more of: Ta, Ti, Cu, Al, Au, Ag, W, Co, TiN, TaN, or Graphene [col. 3, lines 46-48].

Claims 39, 42-43, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauf et al. (US 2002/0167086).
Regarding claim 39, Stauf discloses a first layer (18) comprising metal [Fig. 1];


a plurality of layers (12,14,16) coupled between the first and second metal layers [Fig. ], wherein the plurality of layers include:
a third layer (12) comprising a high-k insulative material, the third layer adjacent to the second layer [Fig. 1, and paragraphs 0045 and 0054];
a fourth layer (14) comprising a ferroelectric material, the fourth layer adjacent to the third layer [Fig. 1, and paragraphs 0045 and 0054]; and
a fifth layer (16) comprising a high-k insulative material, the fifth layer adjacent to the fourth layer and the first layer [Fig. 1, and paragraphs 0045 and 0054].
Regarding claim 42, Stauf discloses wherein the metal of the first and second layers include one or more of: Ti, Ta, N, Cu, Al, Au, Ag, W, Co, TiN, TaN, or Graphene [paragraph 0054].
Regarding claim 43, Stauf discloses wherein the high-k insulative material of the third and fifth layers include one or more of: Hf, Al, Zr, La, or O [paragraphs 0045 and 0054].
Regarding claims 45-46, Stauf discloses wherein the ferroelectric material includes one or more of: HfZrCk (HZO), HfAlO, BiTiCb (BTO), barium strontium titanate (BST), BiFeCb (BFO), Si doped HfCk, PbTiCb (PTO), SrTiCb (STO), Pb[ZrxTi(i-X)]03 (PZT) where x is less than or equal to 1 and greater or equal to 0, or lead lanthanum zirconate titanate (PLZT) [paragraph 0045].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Haneder et al. (US 6707082).
Regarding claim 36, Haneder discloses wherein the second layer has a thickness in a range of 1 to 20 Angstroms [col. 4, lines 46-18]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 37, Haneder discloses wherein the third and fifth layers have a thickness in a range of 1 to 20 Angstroms [col. 2, lines 62-64, and  col. 4, lines 46-49 and 52-62].  The court has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Huang, 40 USPQ2d 1685,1688(Fed. Cir. 1996) citing In re Aller, 105 USPQ 233., 235 (CCPA 1955).
Regarding claim 38, Haneder discloses  wherein the fourth layers has a thickness in a range of 20 to 100 Angstroms [col. 4, lines 49-51]. The court has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or .

Claims 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Haneder et al. (US 6707082) in view of Schrödeer (US 2019/0074295).
Regarding claims 39-46, Haneder, as stated in the rejections of claims 26-38 above, teaches a transistors having the recited limitations. However, Haneder does not teach a capacitor including a first layer comprising metal.
Schrödeer teaches that it is well known in the art to use the ferroelectric structure of a transistor (FeFET) to alternatively form a capacitor (FeRAM).
  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Haneder by using the ferroelectric structure in Haneder to alternatively form a capacitor comprising metal electrodes as taught by Schrödeer because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Stauf et al. (US 2002/0167086).
Regarding claim 40, Stauf discloses wherein the third and fifth layers have a thickness in a range of 1 to 20 Angstroms [paragraph 0053]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 41, Stauf discloses wherein the fourth layers has a thickness in a range of 20 to 100 Angstroms [paragraph 0075]. The court has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Huang, 40 USPQ2d 1685,1688(Fed. Cir. 1996) citing In re Aller, 105 USPQ 233., 235 (CCPA 1955).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Haneder et al. (US 6707082) in view of Nishimura (US 6233169).
Regarding claims 47-48, Haneder, as stated in the rejections of claims 26-27, discloses the claimed invention including a ferroelectric transistor [Fig. 2]. However, Haneder does not disclose a processor coupled to a memory, wherein the processor includes a ferroelectric transistor and a wireless interface.
Nishimura teaches that Yamazaki teaches a processor (76/70) coupled to a memory (78), wherein the processor includes a ferroelectric transistor and a wireless interface (72) [Figs. 3 and 25, and col. 18, lines 16-27].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Haneder by using the ferroelectric transistor of Haneder as a processor, wherein the processor includes a wireless interface and is coupled to a memory as taught by Yamazaki because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Jose R Diaz/          Primary Examiner, Art Unit 2815